966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Darren Grant EDMUNDS, Appellant.
No. 91-3121.
United States Court of Appeals, District of Columbia Circuit.
June 19, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.   Considering the totality of the circumstances, the district court's finding that Edmunds voluntarily consented to the search of his luggage was not clearly erroneous.   See United States v. Samuels, 938 F.2d 210, 214 (D.C.Cir.1991);   United States v. Lloyd, 868 F.2d 447, 451 (D.C.Cir.1989).   Moreover, the scope of the search did not exceed Edmunds' consent.   See Florida v. Jimeno, 111 S.Ct. 1801, 1804 (1991);   United States v. Springs, 936 F.2d 1330, 1332 (D.C.Cir.1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.